DETAILED ACTION
Brief Summary
This is a non-final Office action addressing U.S. Application 14/884,208.  
On November 29, 2019, a non-final Office action was mailed in which, among other findings, claims 1, 5-6, 8, 15, 43-45, 49-50, 53-55, and 58-64 were rejected under 35 USC § 103(a) as being obvious over Park in view of Zhu.
On April 29, 2019, the Applicant filed their response to the November 29, 2019 Office action.  That response included amendments to independent claims 1, 15, 45, 50, and 55 as well as arguments directed toward the outstanding objections and rejections.
On June 16, 2020 a final Office action was mailed in which, among other findings, claims 1, 5 ,6, 8, 15 ,43-45, 49, 50, 53-55, and 58-64 were rejected under 35 USC § 103(a) as being obvious over Park in view of Zhu and further in view of Kolding.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this 12/16/2020 has been entered.
 

Response to Arguments
The Applicant’s arguments have been fully considered and are addressed below in the order presented by the Applicant.

Claim Objections
The Applicant’s amendment to claim 55 is sufficient to overcome the duplicate claim objections raised in the previous Office action.
	

35 USC § 103 Rejections
	The Applicant argues that the cited prior art fails to teach the limitation of “the random access preamble index indicates a frequency and time for transmitting a random access preamble.” Specifically, the Applicant argue,
“Previous claim 60 (now canceled), which was rejected as being unpatentable over Park in view of Zhu, recited that the random access preamble is identified by frequency and time at which the random access preamble is received. In rejecting claim 60 in the Office Action, the Examiner asserts that Park teaches an equivalent disclosure at paragraph [0049] which provides that “the Handover Confirmation message may include a transmission characteristic of the preamble that is transmitted from the UE (10) to the target eNB (14). The transmission characteristic may relate to frequency and time used in transmitting the preamble information.”
The Handover Confirmation message of Park, however, is not a corresponding feature to the claimed random access preamble or the random access preamble index. The Handover Confirmation message of Park, which is illustrated in FIG. 9 of Park, is transmitted from the target eNB (14) to the source eNB (12), but not to the UE (10). Thus, the Handover Confirmation message of Park, which is transmitted only between the eNBs, is irrelevant to the communication between the base station and the UE. Thus, Park fails to teach or suggest at least a random access preamble index which indicates a frequency and a time for transmitting the random access preamble.”

See pages 13-14 of the Remarks.

Examiner’s Response:
	The Examiner disagrees. Park’s “Handover Command” message in paragraph 50 is the message relied on in the rejections (see the rejection of the independent claims). At paragraph 50, Park teaches the Handover Command message contains information on the signature and preamble. Park does not explicitly identify what the preamble information comprises in paragraph 50, because Park already provided that information in paragraph 49 with respect 
“… receiving access information from the target base station that received the handover request, wherein the access information is then transmitted to the terminal to access the target base station; receiving a measurement report from the terminal; determining whether to perform a handover based upon the received measurement report; and transmitting a handover command that contains the access information to the terminal upon receiving the response by the source base station, wherein the measurement report includes a downlink physical channel condition for multiple cells including the cell of the target base station, the handover request includes at least one of terminal identification (ID) information and/or buffer state information of the terminal, the access information is random access information, the access information is for a random access channel (RACH), the access information includes at least one of signature information and/or preamble information, the signature information is determined by the target base station based upon terminal identification information, the preamble information includes frequency information and time information, and the handover command includes access information which contains at least one of signature information and/or preamble information to allow the terminal to access the target base station.”

This citation clearly indicates the Handover Command, which is a communication from a BS to a UE, comprises a random access preamble index wherein, “the random access preamble index 
	The rejections based on Park in view of Zhu and further in view of Kolding are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, 15, 43-45, 49, 50, 53-55, 58, 59, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (U.S. Pub. No. 2007/0047493 hereinafter “Park”) in view Motegi et al. (U.S. Pub. No. 2009/0219906 hereinafter Motegi) and further in view of Kolding et al. (U.S. Pub. No. 2008/0080423 hereinafter “Kolding” see also provisional app. No. 60/849,150).

Refering to claim 1, Park teaches a communication method, comprising:
“The target eNB (14) may receive the preamble of the UE. Since the target eNB (14) already allocates a signature used in the preamble to the UE in the use of handover, the UE can be identified by the preamble.”), wherein the random access preamble index indicates a frequency and a time for transmitting the random access preamble (see paragraph 54, “…the preamble information includes frequency information and time information…”); and
transmitting, by the base station, a random access response to the mobile station through a shared channel for data transmission (see paragraph 52, “The target eNB (14) may allocate the uplink radio resource to the UE (10) for the UE to access the target eNB and to transmit the handover complete message to the target eNB. (S16) Also, the allocated radio resources information may be transmitted to the UE (10) via a downlink SCH.”).
Park teaches the BS transmitting scheduling information over a control channel, wherein the scheduling information identifies allocated radio resources (see paragraph 52, “Alternatively, the allocated radio resources information may be transmitted via a downlink SCCH.”), however Park fails to specifically teach generating the scheduling information using the random access preamble index, or the scheduling information including at least a frequency of the random access response of the shared channel for data transmission.
Motegi teaches, in an analogous system, generating the scheduling information using the random access preamble index (see paragraph 53, “If the BTS determines that it has received the preamble at step 1, the BTS uses a signature in the preamble to generate a grant signal and transmits it in the AICH at step 2.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Park with the above teachings of Motegi. One of ordinary skill would have been motivated to make such modification so the UE can verify that it is receiving its scheduling information and not the scheduling information intended for another UE.
The combination of Park and Motegi fails to teach the scheduling information includes at least a frequency of the random access response at the shared channel for data transmission. 
“In order to facilitate the scheduling on the shared channel, the e-Node B transmits an allocation in a downlink control channel to the UE. The allocation information may be related to both uplink and downlink channels. The allocation information may include information about which resource blocks in the frequency domain are allocated to the scheduled user(s), which modulation and coding schemes to use, what the transport block size is, and the like.” see also lines 10-26 of page 1 of the corresponding provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Park and Motegi with the above teachings of Kolding. One of ordinary skill would have been motivated to make such modification because Kolding suggests this method is commonly used for resource assignment in UTRAN system, which is the type of system described by Park (see Park, paragraph 5).

“…the Target eNB (14) may allocate the uplink radio resource to the UE (10) for the IE to access the target eNB…”).

Referring to claim 6, the combination of Park, Motegi, and Kolding teaches the method of claim 5, as shown above, and Park further teaches the random access response further includes information on the random access preamble transmitted by the mobile station (see paragraph 53, “…the scheduling grant may be transmitted with the ACK/NACK signaling of the preamble transmitted from the UE(10).”).

Referring to claim 15, Park teaches a communication method, comprising:
transmitting, by the mobile station, a random access preamble to a base station, wherein the random access preamble is associated with a random access preamble index (see paragraph 52, “The target eNB (14) may receive the preamble of the UE. Since the target eNB (14) already allocates a signature used in the preamble to the UE in the use of handover, the UE can be identified by the preamble.”), and the random access preamble index indicates a frequency and a time for transmitting the random access preamble (see paragraph 54, “…the preamble information includes frequency information and time information…”); and
receiving, by the mobile station, a random access response from the base station through a shared channel for data transmission, (see paragraph 52, “The target eNB (14) may allocate the uplink radio resource to the UE (10) for the UE to access the target eNB and to transmit the handover complete message to the target eNB. (S16) Also, the allocated radio resources information may be transmitted to the UE (10) via a downlink SCH.”).
Park teaches the mobile station receiving, from a base station, scheduling information over a control channel, wherein the scheduling information identifies allocated radio resources (see paragraph 52, “Alternatively, the allocated radio resources information may be transmitted via a downlink SCCH.”) however Park fails to specifically teach the scheduling information is generated  using the random access preamble index, or the scheduling information including at least a frequency of the 
Motegi teaches, in an analogous system, generating the scheduling information using the random access preamble index (see paragraph 53, “If the BTS determines that it has received the preamble at step 1, the BTS uses a signature in the preamble to generate a grant signal and transmits it in the AICH at step 2.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Park with the above teachings of Motegi. One of ordinary skill would have been motivated to make such modification so the UE can verify it is receiving its scheduling information and not the scheduling information for another UE.
The combination of Park and Motegi fails to teach the scheduling information includes at least a frequency of the random access response at the shared channel for data transmission. 
Kolding teaches, in an analogous system, a mobile station receiving scheduling information from a base station through a control channel, wherein the scheduling information includes at least a frequency of the random access response at the shared “In order to facilitate the scheduling on the shared channel, the e-Node B transmits an allocation in a downlink control channel to the UE. The allocation information may be related to both uplink and downlink channels. The allocation information may include information about which resource blocks in the frequency domain are allocated to the scheduled user(s), which modulation and coding schemes to use, what the transport block size is, and the like.” see also lines 10-26 of page 1 of the corresponding provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Park and Motegi with the above teachings of Kolding. One of ordinary skill would have been motivated to make such modification because Kolding suggests this method is commonly used for resource assignment in UTRAN system, which is the type of system described by Park (see Park, paragraph 5).

Referring to claim 43, the combination of Park, Motegi, and Kolding teaches the method of claim 15, as shown above, and Park further teaches the random access response include radio resource allocation information (see paragraph 52, “…the Target eNB (14) may allocate the uplink radio resource to the UE (10) for the IE to access the target eNB…”).

Referring to claim 44, the combination of Park, Motegi, and Kolding teaches the method of claim 43, as shown above, and Park further teaches the random access response further includes information on the random access preamble transmitted by the mobile station (see paragraph 53, “…the scheduling grant may be transmitted with the ACK/NACK signaling of the preamble transmitted from the UE(10).”).

Refering to claim 45, Park teaches a communication device comprising:
a circuitry (see “base station” in paragraph 2) configured to:
cause the communication device to receive a random access preamble from a mobile station, wherein the random access preamble is associated with a random access preamble index (see paragraph 52, “The target eNB (14) may receive the preamble of the UE. Since the target eNB (14) already allocates a signature used in the preamble to the UE in the use of handover, the UE can be identified by the preamble.”), wherein the random access preamble index indicates a frequency and a time for transmitting the random access preamble (see paragraph 54, “…the preamble information includes frequency information and time information…”); and
cause the communication device to transmit a random access response to the mobile station through a shared channel for data transmission (see paragraph 52, “The target eNB (14) may allocate the uplink radio resource to the UE (10) for the UE to access the target eNB and to transmit the handover complete message to the target eNB. (S16) Also, the allocated radio resources information may be transmitted to the UE (10) via a downlink SCH.”).
Park teaches the BS transmitting scheduling information over a control channel, wherein the scheduling information identifies allocated radio resources (see paragraph 52, “Alternatively, the allocated radio resources information may be transmitted via a downlink SCCH.”), however Park fails to specifically teach generating the scheduling information using the random access preamble index, or the scheduling information including at least a frequency of the random access response of the shared channel for data transmission.
“If the BTS determines that it has received the preamble at step 1, the BTS uses a signature in the preamble to generate a grant signal and transmits it in the AICH at step 2.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Park with the above teachings of Motegi. One of ordinary skill would have been motivated to make such modification so the UE can verify it is receiving its scheduling information and not the scheduling information for another UE.
The combination of Park and Motegi fails to teach the scheduling information includes at least a frequency of the random access response at the shared channel for data transmission. 
Kolding teaches, in an analogous system, transmitting, by the target base station, scheduling information through a control channel, wherein the scheduling information includes at least a frequency of the random access response at the shared channel for data transmission (see paragraph 4, “In order to facilitate the scheduling on the shared channel, the e-Node B transmits an allocation in a downlink control channel to the UE. The allocation information may be related to both uplink and downlink channels. The allocation information may include information about which resource blocks in the frequency domain are allocated to the scheduled user(s), which modulation and coding schemes to use, what the transport block size is, and the like.” see also lines 10-26 of page 1 of the corresponding provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Park and Motegi with the above teachings of Kolding.  One of ordinary skill would have been motivated to make such modification because Kolding suggests this method is commonly used for resource assignment in UTRAN system, which is the type of system described by Park (see Park, paragraph 5).
 
Referring to claim 49, the combination of Park, Motegi, and Kolding teaches the method of claim 45, as shown above, and Park further teaches the random access response include radio resource allocation information (see paragraph 52, “…the Target eNB (14) may allocate the uplink radio resource to the UE (10) for the IE to access the target eNB…”).

Referring to claim 50, Park teaches a terminal, comprising:
circuitry configured (see “terminal” in paragraph 2) to:
cause the terminal to transmit a random access preamble to a base station, wherein the random access preamble is associated with a random access preamble index (see paragraph 52, “The target eNB (14) may receive the preamble of the UE. Since the target eNB (14) already allocates a signature used in the preamble to the UE in the use of handover, the UE can be identified by the preamble.”), and the random access preamble index indicates a frequency and a time for transmitting the random access preamble (see paragraph 54, “…the preamble information includes frequency information and time information…”); and
cause the terminal to receive a random access response from the base station through a shared channel for data transmission, (see paragraph 52, “The target eNB (14) may allocate the uplink radio resource to the UE (10) for the UE to access the target eNB and to transmit the handover complete message to the target eNB. (S16) Also, the allocated radio resources information may be transmitted to the UE (10) via a downlink SCH.”).
“Alternatively, the allocated radio resources information may be transmitted via a downlink SCCH.”) however Park fails to specifically teach the scheduling information is generated  using the random access preamble index, or the scheduling information including at least a frequency of the random access response of the shared channel for data transmission.
Motegi teaches, in an analogous system, generating the scheduling information using the random access preamble index (see paragraph 53, “If the BTS determines that it has received the preamble at step 1, the BTS uses a signature in the preamble to generate a grant signal and transmits it in the AICH at step 2.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Park with the above teachings of Motegi. One of ordinary skill would have been motivated to make such modification so the UE can verify it is receiving its scheduling information and not the scheduling information for another UE.

Kolding teaches, in an analogous system, a mobile station receiving scheduling information from a base station through a control channel, wherein the scheduling information includes at least a frequency of the random access response at the shared channel for data transmission (see paragraph 4, “In order to facilitate the scheduling on the shared channel, the e-Node B transmits an allocation in a downlink control channel to the UE. The allocation information may be related to both uplink and downlink channels. The allocation information may include information about which resource blocks in the frequency domain are allocated to the scheduled user(s), which modulation and coding schemes to use, what the transport block size is, and the like.” see also lines 10-26 of page 1 of the corresponding provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Park and Motegi with the above teachings of Kolding. One of ordinary skill would have been motivated to make such modification because Kolding suggests this method is 

Referring to claim 53, the combination of Park, Motegi, and Kolding teaches the method of claim 50, as shown above, and Park further teaches the random access response include radio resource allocation information (see paragraph 52, “…the Target eNB (14) may allocate the uplink radio resource to the UE (10) for the IE to access the target eNB…”).

Referring to claim 54, the combination of Park, Motegi, and Kolding teaches the method of claim 53, as shown above, and Park further teaches the random access response further includes information on the random access preamble transmitted by the mobile station (see paragraph 53, “…the scheduling grant may be transmitted with the ACK/NACK signaling of the preamble transmitted from the UE(10).”).

Referring to claim 55, Park teaches a communication device for a terminal, comprising:

cause the terminal to transmit a random access preamble to a base station, wherein the random access preamble is associated with a random access preamble index (see paragraph 52, “The target eNB (14) may receive the preamble of the UE. Since the target eNB (14) already allocates a signature used in the preamble to the UE in the use of handover, the UE can be identified by the preamble.”), and the random access preamble index indicates a frequency and a time for transmitting the random access preamble (see paragraph 54, “…the preamble information includes frequency information and time information…”); and
cause the terminal to receive a random access response from the base station through a shared channel for data transmission, (see paragraph 52, “The target eNB (14) may allocate the uplink radio resource to the UE (10) for the UE to access the target eNB and to transmit the handover complete message to the target eNB. (S16) Also, the allocated radio resources information may be transmitted to the UE (10) via a downlink SCH.”).
Park teaches the terminal receiving, from a base station, scheduling information over a control channel, wherein the scheduling information identifies allocated radio resources (see paragraph 52, “Alternatively, the allocated radio resources information may be transmitted via a downlink SCCH.”), however Park fails to specifically teach the scheduling information is generated  using the random access preamble index, or the scheduling information including at least a frequency of the random access response of the shared channel for data transmission.
Motegi teaches, in an analogous system, generating the scheduling information using the random access preamble index (see paragraph 53, “If the BTS determines that it has received the preamble at step 1, the BTS uses a signature in the preamble to generate a grant signal and transmits it in the AICH at step 2.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Park with the above teachings of Motegi. One of ordinary skill would have been motivated to make such 
The combination of Park and Motegi fails to teach the scheduling information includes at least a frequency of the random access response at the shared channel for data transmission. 
Kolding teaches, in an analogous system, a mobile station receiving scheduling information from a base station through a control channel, wherein the scheduling information includes at least a frequency of the random access response at the shared channel for data transmission (see paragraph 4, “In order to facilitate the scheduling on the shared channel, the e-Node B transmits an allocation in a downlink control channel to the UE. The allocation information may be related to both uplink and downlink channels. The allocation information may include information about which resource blocks in the frequency domain are allocated to the scheduled user(s), which modulation and coding schemes to use, what the transport block size is, and the like.” see also lines 10-26 of page 1 of the corresponding provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the 

Referring to claim 58, the combination of Park, Motegi, and Kolding teaches the method of claim 55, as shown above, and Park further teaches the random access response include radio resource allocation information (see paragraph 52, “…the Target eNB (14) may allocate the uplink radio resource to the UE (10) for the IE to access the target eNB…”).

Referring to claim 59, the combination of Park, Motegi, and Kolding teaches the method of claim 58, as shown above, and Park further teaches the random access response further includes information on the random access preamble transmitted by the mobile station (see paragraph 53, “…the scheduling grant may be transmitted with the ACK/NACK signaling of the preamble transmitted from the UE(10).”).

Referring to claim 62, the combination of Park, Motegi, and Kolding teaches the communication device of claim 49 (as shown above), and Park further teaches wherein the random access response further includes information on the random access preamble transmitted by the mobile station (see paragraph 53, “…the scheduling grant may be transmitted with the ACK/NACK signaling of the preamble transmitted from the UE(10).”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference is cited to further show the state of the art as it pertains to the Applicant’s invention:
U.S. Pub. No. 2007/0140178 to Jung et al. teaches a method and system wherein a preamble index is used to generate a scheduling information for a mobile station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:




Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992  
/M.F/Supervisory Patent Examiner, Art Unit 3992